Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 26 July 2022 have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant contends that Fig. 17 of Lim is not related to how the collocated block is identified and is completely silent about the second block, which “is collocated with the video block,” being “identified by a non-zero motion vector that is derived from a merge candidate of the video block or from motion information of a spatial neighboring block of the video block.”
However, the Examiner respectfully disagrees.  With regard to Fig. 16 of Lim, paragraphs [0263]-[0269] discuss determining the temporal motion vector candidate by considering reference picture lists for both the current block and a block positioned inside or outside of a collocated block.  Thus, the identifying feature of the collocated block is the reference picture list characteristic.  The reference picture list may mean a list including at least one reference picture that is used for inter prediction or motion compensation (Lim: paragraph [0078]).  In the context of Fig. 17 in Lim, the reference picture list would be at least partially characterized by the direction and position of the motion vector between the collocated block and the reference picture of the collocated block. Fig. 17 of Lim illustrates scaling a motion vector of a temporal merge candidate, wherein the temporal merge candidate corresponding to the collocated block refers to a reference picture of the collocated block, and thus is non-zero.  Additionally, Fig. 18 of Lim shows that motion vector candidates are indicated by position coordinates and placed into the candidate list by assigning index numbers.
Further, the Applicant argues, according to Fig. 17 of Lim, the scaling is performed, e.g., based on td and tb, so that the relative position of the co-located block to the collocated picture is same as the relative position of the target block to the target block picture. As best understood by Applicant, Fig. 17 of Lim teaches that the co-located block is identified by the exact co-located position, a zero motion vector. Thus, Lim in fact teaches away from the above underlined features as recited in Claim 1.
However, the Examiner respectfully disagrees.  With regard to Fig. 16 of Lim, paragraphs [0263]-[0269] discuss determining the temporal motion vector candidate by considering reference picture lists for both the current block and a block positioned inside or outside of a collocated block.  Thus, the identifying feature of the collocated block is the reference picture list characteristic.  The reference picture list may mean a list including at least one reference picture that is used for inter prediction or motion compensation (Lim: paragraph [0078]).  In the context of Fig. 17 in Lim, the reference picture list would be at least partially characterized by the direction and position of the motion vector between the collocated block and the reference picture of the collocated block.  Fig. 17 of Lim illustrates scaling a motion vector of a temporal merge candidate, wherein the temporal merge candidate corresponding to the collocated block refers to a reference picture of the collocated block, and thus is non-zero.
Regarding claim 1, the Applicant contends that the cited references fail to teach at least (1) “wherein the multiple blocks are located inside a coding tree block covering the second block,” 
However, the Examiner respectfully disagrees.  As previously noted, Lim discloses the encoding apparatus 100 and the decoding apparatus 200 may enhance encoding efficiency or decoding efficiency or both by using motion information of a reconstructed neighboring block or motion information of a collocated block (col block) or both (Lim: paragraph [0186]). The col block may be a block relative to a spatial position of the encoding/decoding target block within a collocated picture (col picture) that is previously reconstructed (Lim: paragraph [0186]).  Additionally, FIG. 16 is a view showing an example of deriving a temporal motion vector candidate of the current block (Lim: paragraph [0255]).  Referring to FIG. 16, the temporal motion vector candidate of the current block may be derived, in a co-located picture of the current picture, by using a block including an external position of a block spatially collocated with a current block X or a block including an internal position of a block spatially collocated with the current block X (Lim: paragraph [0256]).  Meanwhile, the collocated block of the current block may be in the form of a square shape or a non-square shape (Lim: paragraph [0257]).  Fig. 15 illustrates that many blocks may be located within a CTU. Therefore, the multiple locations adjacent to block X of Fig. 16 may conceivably be located within the same CTU.
Additionally, during the interview conducted 04 August 2022, the Examiner clarified that Fig. 15 of Lim was cited in the prior response to arguments in order to illustrate the partitioning granularity capabilities of a CTU in Lim’s disclosure.  Fig. 16 of Lim refers to temporal motion vector candidate derivation, wherein each labeled square corresponds to a potential candidate.  Blocks X and C in Fig. 16 of Lim may potentially be entirely located within a CTU, such as the case with block 1500 in Fig. 15.
The Applicant’s representative in the interview argued that if the block is located on the edge of the CTU, for instance in the bottom-right corner of the CTU, then Fig. 16 of Lim would be invalid prior art because H would lie outside of the CTU.  However, the Examiner deemed this argument non-persuasive because paragraph [0258] of Lim states, “When the temporal motion vector may not be derived from the block H and the block C3 (for example, when the block H and the block C3 are intra encoded), the temporal motion vector candidate of the current block may not be derived, or may be derived from a block positioned different from the block H and the block C3.” (emphasis added)  Since candidate positions for block X include multiple potential locations, which are different from corresponding H position relative to block C, the different positioned block referred to in paragraph [0258] may reasonably be interpreted as blocks on different sides or corners of block C.
Regarding claim 1, the Applicant contends that the cited references fail to teach at least (2) “deriving multiple temporal motion vector prediction (TMVP) candidates for a video block” and “adding the multiple TMVP candidates to a motion candidate list associated with the video block” for at least the reasons discussed below.
However, the Examiner respectfully disagrees.  Paragraph [0259] of Lim discloses that the temporal motion vector candidate of the current block may be derived from a plurality of blocks within the co-located picture.  In one embodiment, a plurality of temporal motion vector candidates of the current block may be derived from the block H and the block C3 (Lim: paragraph [0259]).  Paragraphs [0292]-[0298] of Lim discuss generating the motion vector candidate list based on the derived motion vector candidate.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482